DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 4, 12 and 14 Canceled.
Claims 1, 3, 5-11, 13 and 15-20 allowed.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.Applicant's submission filed on 12/15/2020 has been entered.
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Independent claim 23 is directed to …the predetermined mode sameness indicator indicating that the intra prediction mode of the current block is not the predetermined mode, determining the intra prediction mode of the current block from among a plurality of intra prediction modes that do not contain the predetermined mode;  deriving a reference sample of intra prediction of the current block; generating a prediction block of the current block by performing intra prediction of the current block based on the intra prediction mode and the reference sample; and reconstructing the current block based on the prediction block.” Which are features that are not anticipated nor obvious over the art of record. Independent claims 11 and 30allowable for analogous reasons.  Dependent claims 3, 5-10, 13 and 15-20 are allowed for the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2487